Citation Nr: 0910804	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  99-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss, to include based on extra-schedular 
consideration.


REPRESENTATION

Appellant represented by:	B. Kramer, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which granted service connection for 
bilateral hearing loss.  The Veteran's disagreement with the 
noncompensable (0 percent) rating assigned led to this 
appeal.

In a March 2004 decision, the Board denied the Veteran's 
claim for a compensable evaluation for the service-connected 
bilateral hearing loss disability.  The Veteran appealed this 
decision.  The Veteran's attorney and the VA Office of the 
General Counsel filed to a joint motion to vacate the Board's 
March 2004 decision, and remand the issue for readjudication.  
In a June 2005 Order, the Court granted the joint motion.  

In January 2006, the Board remanded the claim in order to 
allow the RO to consider additional evidence and to clarify 
whether the Veteran still wished to have a Board hearing.  
The RO found that the evidence of record did not support a 
referral to the Director of VA's Compensation and Pension 
service for extra-schedular consideration. 

The Veteran clarified that he wanted a travel board hearing.  
This hearing was scheduled for March 2007, but the Veteran 
failed to appear.  The Veteran's attorney, however, was 
present.  He indicated that the Veteran was unable to attend, 
but the attorney read a statement and provided answers to 
questions from the undersigned Veterans Law Judge.  The 
attorney indicated that the Veteran continued to desire a 
hearing, and now desired a local hearing conducted by a 
Decision Review Officer (DRO); the Veteran would present 
evidence supporting his claim for extra-schedular 
consideration at that time.  

In July 2007, the Board remanded the appeal again.  In part, 
the Board directed that the Veteran be scheduled for this DRO 
hearing.  This hearing was conducted in December 2008.  A 
copy of the transcript of this hearing has been associated 
with the claims file.

After review of the record, the Board finds, unfortunately, 
that an additional remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board highlights that the Veteran's contention is not 
that a higher rating is warranted on a schedular basis for 
bilateral hearing loss, but rather that a compensable rating 
is warranted based on extra-schedular considerations.  The 
Veteran's attorney has indicated that a 20 percent rating is 
warranted.

At the time of the July 2007 Board remand, in addition to 
directing the RO to schedule a DRO hearing as indicated 
above, the Board directed several additional actions.  The 
Board remanded to ascertain the Veteran's current address, 
provide additional notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), and provide the Veteran an 
opportunity to present evidence regarding the question of 
whether his hearing loss has had a marked interference with 
employment.  The Board finds that the RO has substantially 
complied with these directives.

The Board also directed, however, that if evidence was 
presented that supported the Veteran's claim for an extra-
schedular rating for bilateral hearing loss, the RO must 
refer the issue to the Chief Benefits Director for a 
decision.  

The Board finds that evidence was presented that supported 
that Veteran's claims for an extra-schedular rating for 
bilateral hearing loss at the time of the December 2008 DRO 
hearing.  Although the DRO considered the Veteran's claim on 
an extra-schedular basis, this is no evidence that the appeal 
was referred for extra-schedular consideration.  As the Board 
finds that such evidence was presented, the July 2007 Board 
remand required that such referral be made.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Therefore, the appeal is 
remanded to allow such a referral.  The Veteran's attorney 
requested such referral in a February 2009 letter.

Further, upon review of the claims file, the Board does not 
find a copy of a VA Form 21-22a, Appointing an Individual as 
Claimant's Representative.  Although cognizant that the 
attorney has represented the Veteran before the Board at the 
time of the previous remands, the Board finds that a VA Form 
21-22a should be executed upon remand.

Accordingly, the case is REMANDED for the following action:

1.  A VA Form 21-22a should be executed 
that authorizes the attorney to be the 
Veteran's representative.

2.  Refer the claim to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of assignment of an extra-
schedular evaluation for the bilateral 
hearing loss disability under 38 C.F.R. § 
3.321. 

3.  After completion of any other notice 
or development indicated by the state of 
the record, the AMC/RO must adjudicate 
the claim for entitlement to an initial 
compensable rating for bilateral hearing 
loss, to include based on extra-schedular 
consideration.  If the claim is not 
granted to the Veteran's satisfaction, 
the AMC/RO should issue an appropriate 
supplemental statement of the case and 
provide an opportunity to respond.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to preserve the Veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
Veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).




